PER CURIAM
On consideration of the certified order disbarring respondent from the practice of law in the state of New Jersey, this court's August 26, 2016, order directing respondent to show cause why reciprocal discipline should not be imposed, and the statement of Disciplinary Counsel, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14 (g), and it further appearing that respondent remains suspended pursuant to In re Tan , 119 A.3d 73 (D.C. 2015), it is
ORDERED that Herbert J. Tan is hereby disbarred from the practice of law. See In re Sibley , 990 A.2d 483 (D.C. 2010) ; In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of for reinstatement will not begin to run until such time as respondent files a D.C. Bar. R. XI, § 14 (g) affidavit.